Title: To George Washington from David Griffith, 15 October 1778
From: Griffith, David
To: Washington, George


          
            Sir,
            Taapan [N.Y.] 15th October 1778
          
          The Glass your Excelly desired to be procured for you, was in the Pocket of Major Clough when he fell into the hands of the Enemy, who  
            
            
            
            left, neither him, nor any other Officer, any of their Cloths but their Shirts—one of them, (Capt. Swan,) not so much. Lord Stirling has a Glass of the same construction, made by the same hand; If your Excellency pleases, I will endeavour to procure it for you. Coll Baylor, who I have the pleasure to acquaint you is in a fair way of being soon well, tells me, that Lord Stirlings Glass is preferable, much, to that, lately, Major Clough’s. I have the Honor to be Your Excellencys Most Obedient & most humble Servant
          
            David Griffith
          
        